 Case 1:21-cv-00703-AMD-LB Document 1 Filed 02/03/21 Page 1 of 18 PageID #: 1
                                                                                                                       FILED
                                                                                                                    IN CLERK'S
                                                                                                              U.S. district    OFFICE
                                                                                                                            COURT  E.D.N.Y.
                                                                                                              ★ FEe 03 2021 ★
                                                                                                                              Page 2


                 OFFICfe^ON UNDER 28 U.S.C.§ 2254 FOR WRIT OF                                                 BROOKLYN OFFICE
                                                                                                                                       21-CV-703
                              HABEAS CORPUS BY A PERSON IN STATE CUSTODY
                                                                                                                                       DONNELLY, J.
                                                                       District
            United States District Court
                                                                                               Docket or Case No.:
  Name(underwhichyou were convicted);                                                         T-         ••   r   f r\ /   r\ r\* 'Z
    Lorenzo McGriff
                                                                                        Prisoner No.:
  Place ofConfinement
                   Correctional Facility                                                    17-A-0545

      OTiSvi)\^
  Petitioner rmclude the name under which you were convicted)              Respondent(authorized person having custody of petitioner)

   Lorenzo McGriff                                                    V.       Reardon, Superintendent
                                                                               DOC


   The Attorney General ofthe State of
           YnrW

                                                           PETITION



  1. (a)Name and location of court that entered thejudgment ofconviction you arc challenging; Supreme
                                                  VnvV- 190 T^v Strppt- BrnnVlyn)
11201
     (b)Criminal docket or case number(if you know):   62('i 8/ 2015
  2. (a)Date ofthejudgment of conviction(ifyou know):—January—ZQ-,—2017
     (b)Date ofsentencing: 01/20/ 17
  3. Length of sentence:                      J y.^ar s ~—5—3^ears—P-Q ^ 1—reles-ss-
  4. In this case,were you convicted on more than one count or ofmore than one crime?                         Yes □               No B
  5. Identify all crimes of which you were convicted and sentenced in this case: Assualt in the
Second Degree                       |




  6. (a) What was your plea? (Check one)
           (1)       Not guilty                                 (3)        Nolo coptendere (no contest)! |
           (2)        Guil^                                     (4)        Insanity plea]     j
      (b) If you entered a guilty plea to one count or charge and a not:guilty plea to another count or charge,
      what did you plead guilty to and what did you plead not guilty to?^_
                                                                  -N/A-
  Case 1:21-cv-00703-AMD-LB Document 1 Filed 02/03/21 Page 2 of 18 PageID #: 2




                                                                                                     Page 3




      (c)If you went to trial, what kind oftrial did you have?(Check one)
                                 Judge onlyI 1
  7. Did you testify at either a pretrial hearing, trial or a post-trial hearing?
           YcQnoIIII
   8. Did you          from the judgment of conviction?
           YesHNoD ■
   9. If you did appeal, answer the following;
                             -    Appellate Pi vision                       . Dept

       (b)Docket or case number(if you know):                   ?01 7-0?(S94
       (c)Result:                                     —
       (d)Date ofresult(if you know):                       Sep^^nibpr 18,
       (e) Citation to the case(if you know): Ppople V. Mc-Griff, 17"^ A.D.—3d—L4l2_
              raised: Trial Cmirt: err-^ri in fgilinrr tn i n r t:Ttmt
adequ®t*^^Ty^-Prosecution's    Misconduct-impermiss j b1 p, Dupl i r-i ty ^
Trial Court erred in excluding defense witness as Cnllafpral^
Prosecution failp.H to r)igp-rn\7-P Justification^^^^^'^"""-^—against
weight of evidence, Prosecuction Misrop^'""^ Hn-ringdross ari<i Sum-
...f.-nn,t rm.r-t-'..a «f^p-nr.P
                       H >r V»!
                                  Honini °f Ra tI snn1 qppi i n t i nn , Ex. Senten
                                 '"
       (g)Did you seek further review by a higher state court? Yes[xjNc
            If yes, answer the following:
            (1)Name of court:           nf        Vni-V rnni-f nf ft pprnln
            (2)Docket or case number(ifyou know):
            (3)Result;           T.PAVP tn oppnnl Dnninri

            (4)Date of result(if you know): Nnvpmhpr—Zi,—2019
            (5)Citation to the case(if you know):
            (6)Grounds raised:

                                                                         N/A



        (h)Did you file a petition for certiorari in the United States Supreme Court?   Yes   □ncQ
             If yes, answer the following:
             (1)Docket or case number(ifyou know):
Case 1:21-cv-00703-AMD-LB Document 1 Filed 02/03/21 Page 3 of 18 PageID #: 3




                                                                                                                 Page 4


        (2) Result:                              N/A

        (3)Date ofresult(if you know):                       N/A
        (4) CitationtQthecase(ifyouknow):
10. Other than the direct appeals Usted above, have you previously filed any other petitions, applications, or
motions concerning thisjud^ent ofconviction in any state court?
         Yes □    No □

11. If your answer to Question 10 was 'Tes," give the following infonnation:
     (a) (1) Name of court
         (2) Docket or case number (if you know);
         (3) Date of filing (if you know):
         (4) Nature ofthe proceeding;
         (5) Grounds raised:




          (6) Did you receive a hearing where evidence was given on your petition, appHcation, or motion?
                   Yes nNoO
          (7) Result
          (8) Date of result (if you know):
     (b) If you filed any second petition, ^plication, or motion, give the same information:
          (1) Name of court
          (2) Docket or case number (if you know):
          (3) Date of filing (if you know);                                               —
          (4) Nature of the proceeding:
          (5) Grounds raised:
Case 1:21-cv-00703-AMD-LB Document 1 Filed 02/03/21 Page 4 of 18 PageID #: 4




                                                                                                             Page 5




      (6)Did you receive a hearing where evidence was given on your petition, appUcaticn, or motion?
                YesI Inq □
       (7) Result:
       (8) Date of result (tfyou know):
   (c) Ifyou filed any liiird petition, application, or motion, give the same information.
       (l)Name of court
       (2) Docket or case number (if you know):
       (3) Date of filing (if you know):
       (4) Nature of tiie proceeding:
        (5) Grounds raised:




        (6) Did you receive a hearing where evidence was given on your petition, appUcation, or motion?
                 YeJ~l NoFn
        (7) Result:
        (8) Date of result (if you know):
   (d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, ^
   ^application, or motion?                —        —




        (1) First petition:         Ye;        No   _




                                    Ye;        No

        (3) Third petition:         Yes        No

    (e) If you did net appeal to the highest state court having jurisdiction, explain why you did not:
Case 1:21-cv-00703-AMD-LB Document 1 Filed 02/03/21 Page 5 of 18 PageID #: 5




                                                                                                                Page 6


... For this petition, state every ground on which you claim that you are being held in violation ofthe Constrtudon.
 12

 laws, or treaties ofthe United States. Attach additional pages if you have more than four grounds. State the facts
 supporting each ground.

      r- ST mriN- To nroceed in the federal cour*, Y"" must ordinarilv first exhaust(use up)your available state-court
                  each ernurd on which vnn request action hy the federal court Also, if you fail to set forth aU the
              fa this netition. von may he barred from presenting additional grounds at a later dale,

 GROUND CNR; Trial Court's Tmprnppr—Tiiry Instruct"'""''     Trial
                     Assitl-anr-a During GilLlt-al StagPs/ Prnrppding
 (a) Supporting facts(Do not argue or cite law. Just state the specific facts that support your clann.):
Thp r.niirt prrpri i r. F^-ii -irr^ tn jusl-riirt iiirnrc                                        quqin t-l-fll nn top
count based upon iustif j c-ation pT-pr1nHpH fnrMipr fiel i bpration
it's instructions improperly .gnpppgi-oH—that jnrnrs
to continue deliberatiori     pmpnwproH tn        a         Vfitdict
even if theif            an—top rnnnt—rosultod—from a de-terma=^t-i.
          .                             I   l l       ,, iu*^tif1rd            trial cniinspl were inpf-
 lon thet- ppt-T 1-T rtnoT hoH—neen—J                          ''' i rn j
 fective for failing t-n maWr timely obier.tinn.                                                        ^
 (b)If you did not exhaust your state remedies on Ground One,explain why:                                             —



  (c) Direct Appeal of Ground One:
      (1)Tfvou appealed fi-om thejudgment of conviction, did you raise this issue?
           Ye.J^ TnJ I
      (2)If you did^raise this issue in your direct appeal, explain why:


  (d)Post-Conviction Proceedings;
       (1)Did you raise this issue through a post-conviction motion or petrtion for habeas corpus in a state trial court?
            YeJ InoH
       (2)If your answer to Question (d)(1) is "Yes," state:
       Type of motion or petition:                                       EZa
       Name and location ofthe court where the motion or petition was filed:

       Docket or case number(ifyou know):
       Date ofthe court's decision:
  Case 1:21-cv-00703-AMD-LB Document 1 Filed 02/03/21 Page 6 of 18 PageID #: 6



                                                                                                              Page 7


      Result(attach a copy ofthe court's opinion or order, if available):

                                                       N/A

     (3)Did you receive a hearing on your motion or petition?
           YcLJncI I
      (4)Did you appeal &om the denial of your motion or petition?
           YeJ IncD
      (3)Ifyour answer to Question (d)(4) is'Tes." did you raise this issue in the appeal?
           YeJ InoD
      (6)Ifyour answer to Question (d)(4) is "Yes," state:
      Name and location ofthe court where the appeal was filed:
                                                               N/A

       Docket or case number(if you know):
       Date ofthe court's decision:
       Result(attach a copy ofthe court's opinion or order, if available):


      (7)If your answer to Question(d)(4) or Question (d)(5)is "No," explain why you did not raise this issue:

                                                   WT


   (e) other Ke^edies: De..ribe any other procedwe.(such
       you have used to exhaust your state remedies on Ground One.
of Appeal.                                                                                                ^



   GROUND TWO-             Weight of Evidence Element- BaseH Review T.p^al
Sufficiency Challenge.                                                                            —
                                                                                                          The
   (a)Supporting to.(Do not argue or cite law. lust state the specific facts that support your claim.):
psopls f^il^d to disprove j,isti fi'r.at-inn bF'yn'nri—a—reasonable—tionht
    the verdict was tbprp.fnrp poaingi-—the weight of—the crehl ah1 P
evidence.
Case 1:21-cv-00703-AMD-LB Document 1 Filed 02/03/21 Page 7 of 18 PageID #: 7




                                                                                                                  Page 8


(b)If you did not exhaust your state remedies on Ground Two,explain why:
     ^                                                         m



(c) Direct Appeal of Ground Two:
    (1)If you appealed from thejudgment of conviction, did you raise this issue?
         r&n
    (2)If you did not raise this issue in your direct ^peal,explain why:

                                          N/A

(d)Post-Conviction Proceedings:
    (1)Did   /ou raise   this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
         Ye:isZInoQ
    (2)If your answer to Question (d)(1) is "Yes," state;
                                                                       IN / r\
     Type of motion or petition;
     Name and location ofthe court where the motion or petition was filed:

     Docket or case number(ifyou know);                                     W/X
     Date ofthe court's decision:        ■
     Result(attach a copy ofthe court's opinion or order, if available):
                                                                  N/A—

         Did vou receive a hearing on your motion or petition?
         YeQNO
     (4)Did you appeal from the denial of your motion or petition?
          YeJ InJ I
     (5)If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?
          YeTH NcCH
     (6)If your answer to Question (d)(4) is "Yes," state:
     Name and location ofthe court where the ^eal was filed;


     Docket or case number (if you know):
     Date ofthe court's decision:
     Result (attach a copy ofthe court's opinion or order, if available):
       Case 1:21-cv-00703-AMD-LB Document 1 Filed 02/03/21 Page 8 of 18 PageID #: 8




                                                                                                                     Page 9


          ■(7)If your answer   to Question (d)(4) or Question(d)(5)is"No," explain why you did not raise this issue:




       (e) Other Remedies: Describe any other proceduresrvmimriTwo-
                                                        (such as habeasState
                                                                        corpus, administrative remedies, etc.)that
                                                                                  of New York Court
            you have used to exhaust your state remedies on Ground 1 wo




                                  Prosecutorial Misconduct
        GROtJND THREE:


                                        :ite law. Just state the specific facts that support your claim.):JIM.
   (a) Supporting facts(Do not argue or cite
                         .. . j .               Hurt Hiirincr cross-fiyflmi naf-i ^r> and snmrn
prosecutor comrmttp'^ mi grnnQUCr. quiviny                                                         , .J
ation, by vouching for bi.s                                              whi 1 a nllinn petitioner a
.. .         .. . p .        il     l      1        r proof          moPinr' t pf lammatorY cpmrnfints»,
liar shifting t>ie hurdpn                               prom, iiiaKinK—uu                  ^       ^                      ^
testifying and misstating rfpor^ p^?•-iHg>nra nnri iiripling fbat petit
ioner was a dangerous and vengeful person-                                                             falso misstati-
ing the applicable law.
        (b)If you did not exhaust your state remedies on Ground Three, explain why:,
                                                        N/A


        (c) Direct Appeal of Ground Three:
            (1)If you appealed from thejudgment of conviction, did you raise this issue?
                 Yef^ InoD
            (2)Ifyou did not raise this issue^ your direct appeal, explain why.

        (d)Post-Conviction Proceedings:
             (1)Did you raise this issue through a post^conviction motion or petition for habeas corpus in a state trial court?
                  Yes I IngH
             (2)If your answer to Question(d)(1)is "Yes," state:
             Type of motion or petition:
             Name and location ofthe court where the motion or petition was filed;
        Case 1:21-cv-00703-AMD-LB Document 1 Filed 02/03/21 Page 9 of 18 PageID #: 9




                                                                                                                  Page 10


           Docket or case number(if you know):                                                              "          ~
           Date of the court's decision:
           Result(attach a copy ofthe court's opinion or order, if available):


           (3)Did vou receive a hearing on your motion or petition?
                YeDNcD
           (4)Did you appeal from the denial of your motion or petition?
                YesI InoD
           (5)If your answer to Question(d)(4)is "Yes." did you raise this issue in the appeal?
                YesONodl
           (6)If your answer to Question (d)(4)is "Yes," state:
           Name and location ofthe court where frie appeal was filed:

            Docket or case number(if you know):
            Date of the court's decision:
            Result(attach a copy ofthe court's opinion or order, if available):


            (7)If your answ to Question (d)(4) or Question(d)(5)is «No." explain why yen did not raise this issue;



        (e) Other.Remedies; Describe any other procedures(such as habeas corpus, administrative remedies. =^=0
       ' you have used trTexhaurt'your state remedies oh Gfouiid Three; State of New York
               Court of Appeal.




       GROUND FOUR:                             ■ Misconduct enterjerfing unsupor-
ted / uncharged tViem-v                     crime, rreatinp i itppPffl^l-Ssi M e niiplir.ity
        (n)Supporting facts(Do not argue or cite law. Just state the specific facts that support your claim.); The
                                    theory transformed                           °
a.s.saiilt intrr turn .e;prrpv-or^ cnnnto creating 1 ITipprmi s s i h 1 n Lluplicit
and rendering it impossible to rfp^i-prrp-ino y^h^th^r                                            lurv        :
animous in it's verdict.                        -
Case 1:21-cv-00703-AMD-LB Document 1 Filed 02/03/21 Page 10 of 18 PageID #: 10




                                                                                                           Page 11




(b)If you did not exhaust your state remedies on Ground Four,explain why;

                                                              N/A



 (c) Direct Appeal of Ground Four:
       (1)If yo^ealed from thejudgment of conviction, did you raise this issue?
           YesHNoCH
       (2)If you did not raise.this issue in your direct appeal, explain why.
   ■                                                         N/A
 fd") Post-Conviction Proceedings:                                                                         •, ^
        CD Did praise this issue through a post-conviction motion or petition for habeas corpus m a state tnal court?
            YcsiZInoH
       (2)If your answer to Question(d)(1)is'Yes," state.
        Type of motion or petition:
        Name and location ofthe court where the motion or petition was filed;

        Docket or case number(if you know);
        Date ofthe court's decision;
        Result(attach a copy ofthe court's opinion or order, if available):


        (3") Did you receive a hearing on your motion or petition?
             YesnNoCH
        (4)Did you appeal from the denial of your motion or petition?
             Yes! InoI I
        (5)If your answer to Question (d)(4)is'Yes," did you raise this issue in the appeal?
            ycsCIInoEII
        (6)If your answer to Question(d)(4) is "Yes," stale.
        Name and location ofthe court where the appeal was filed;

         Docket or case number(if you know);
         Date ofthe court's decision;
         Result(attach a copy ofthe court's opinion or order, if available):
  Case 1:21-cv-00703-AMD-LB Document 1 Filed 02/03/21 Page 11 of 18 PageID #: 11



                                                                                                                Page 12




      (7)If your answer to   Question (d)(4) or Question(d)(5)is "No." explain wiry you did not raise this issue;




   (e) Other Remedies: Describe any other procedures(such as habeas corpus, adnnnistrative remedies,etc.)that
       you have used to exhaust your state remedies on Ground Four; State of New Yor Court nf
Appeal.




   13 Please answer these additional questions about the petition you are filing:
       (a) Have all grounds for relief that ™ havpised in this petition been presented to the highest state court
            bffvingjurisdiction?        Ye^iLJ         !
            If your answer is "No,"state which grounds have not been so presented and give your reason(s)for not
            presenting them:
                                                           JiZA



                                                                                      state or federal court? Ifso, which
        (b)Is there any ground in this petition that has not been presented in some
      . ground or grounds have not been presented, and state your reasons for not presenting them:
                                                    N/A



    14. Have you previously a=d any typeMpapplicaticn.or motiorr m afederal court regarding the conviction
    that you challenge in this petition? Yes| iNoLxJ
        If"Yes." state the name and location ofthe court,the docket or case number,the type of proceeding,the issues
        raised,ihe date ofthe court's decisicn. and the result for eachN/A
                                                                        petition, applieation. or motion filed. Attach a
         copy ofany court opinions or orders, if available.
Case 1:21-cv-00703-AMD-LB Document 1 Filed 02/03/21 Page 12 of 18 PageID #: 12



                                                                                                                 Page 13


15.for theDojudgment
             you haveyouanyarepetition or appeal
                                  challengiiig?
                                                 nowpendinn(ffle^d
                                                     Yeq—]No1js_1
                                                                   not decided yet) in any court, either state or federal,
      If"Yes."state the name and location ofthe court,the docket or case number,the type ofproceeding, and the
      issues raised.
                                                                       N/A




 16   Give the name and address, if you knc«,of each attorney ^ho represented you in the foUowg stages ofthe
 judgment you are challenging:
      (aJAtpreliminaryhearing:                                   . T i]         BrnoVlyn
       Sprv-ir-.p.t- 177 T.rrr-ino.fnn                                               Brooklyn NY 11:^01
      (b) At arraignment and plea:
                                            jhp gamp a'? abovfi
      (c)At trial:
                                            Thp                     abovf?

      (d)At sentencing:
                                            The samp

       (e) On appeal: Paul .Skip 1 n                          Flavi d rinnrltinn Esqs./ ApppllatP
        Advocates- 111                 Tnlrn cf         (ii-h,

       (f)In any post-conviction proceeding:

       (g)   On appeal from any ruling against you in a post-conviction proceeding:


  17. Doyouhaveanyfuturesepnceto^eafreryoucompletethesentenceforthejudgmentthatyo^
  chaUenging?                  Yes| 1no| 1
       (a) Ifso, give name and location ofcourt that Imposed the other sentence you will serve m the fixture:

       (b)Give the date the other sentence was imposed:                                —
       (c) Give the length ofthe other sentence:
       (d)Have you filcd^do pulan to file, any petition that challenges thejudgment or sentence to be served in
        the future? Yes| InoI—I
  Case 1:21-cv-00703-AMD-LB Document 1 Filed 02/03/21 Page 13 of 18 PageID #: 13



                                                                                                                Page 14




  GROUNDQ-T5                                rrr"-! "hen if pyrllidpd n- "Pnllitergl"
petitioner's wife's testimony
 (a)Supportmg facts po not argue or cite law. Just state the specific facts that support your claim.): TVlP rnnr.t
erred when it excluded as "Goll ^tenal" pptitinnpr's                                                      —t^^.tj^
mony that he carried a wire stripper and not p km'fp when it
would have corroborated a key element of his testimony—and reha
bilitated his credibility, both of which Hirpr.i-hy related to his
justification defense.                                          '



  (b)If you did not exhaust your state remedies on Ground           explain why;
                                                  N/A




  (c) Direct Appeal of Ground
      (1)Tfyou appealed fivm thejudgment of convicticn, did you raise this issue?
           Ye^ElNcQ
      (2)If you did not raise this issue in your direct appeal, explain why;


  (d)Post-CoDviction Proceedings:
      (1)Did you raise this issue through a post-conviction moiion or petrtion for habeas corpus in a state trial court?
           YeJ InoT^
      (2)If your answer to Question (dX.I) is "Yes," state:
      Type of motion or petition:                                                                       "
      Name and location ofthe court where the motion or petition was filed:

      Docket or case number (ifyou know):
      Date ofthe court's decision:
Case 1:21-cv-00703-AMD-LB Document 1 Filed 02/03/21 Page 14 of 18 PageID #: 14



                                                                                                     Page- 15


    Result(attach a copy ofthe court's opinion or order,if available):


   (3)Did you receive a hearing on your motion or petition?
        Yed IncJ I
   (4)Did you appeal from the denial of your motion or petition?
        YeJ In(Q
    f5)If your answer to Question(d)(4) is "Yes." did you raise this issue in the appeal?
        YeONcD
    (6)If your answer to Question (d)(4) is'Yes," state:
    Name and location ofthe court where the appeal was filed:            ^

    Docket or case number(if you know):
    Date ofthe court's decision:
    Result(attach a copy ofthe court's opinion or order,if available):


    (7)Ifyour answer to Question(d)(4)or Question(d)(5)is"No,"explain why you did not raise this issue:




(e) Other Remedies: Describe any other procedures(such as habeas corpus, administrative remedies, etc.)that
    you have used to exhaust your state remedies on Ground' - —             nf Mow York Court ^^
          Appeal.                                                                                ^
 Case 1:21-cv-00703-AMD-LB Document 1 Filed 02/03/21 Page 15 of 18 PageID #: 15



                                                                                                               Page




 ground:                                  Fi-ror                   Hnfnnm r.niiriGGl'a
flppi 1 r.flt -i nn
 (a)Supportmg facts(Do not argue or cite law. Just state the specific facts that support your clain.): Uos
Court;s Step-One denial of defense counsel's Rat.soii application,
which alleged that the prosecution disproDorti onatel V Rt.nick—
Riack iiiror-e with nn Rrrrrarant hlHs for niOGt°f ^he challenges-
t-R„e                           defp.n.se's burdpn of showin,R prima farip his -
crimination- was error.




 (b)Ifyou did not exhaust your state remedies on Ground ■ explain why:



 (c) Direct Appeal of Ground         ::
     (1)Tf you appealed from thejudgment of convictioii, did you raise tiiis issue?
        , YeSNcD
     (2)Ifyou did not raise this issue in your direct appeal, exp]am why:


 (d)Post-Conviction Proceedings:
     (1)Did you raise this issue through a post-eonvicticn motion or petiticn for habeas corpus in a state trial court?
          VeONO
     (2)If your answer to Question {d)(l) is ''Yes," state:
     Type of motion or petition:
     Name and location ofthe court where the motion or petition was filed:

     Docket or case number(ifyou know):
     Date ofthe couifs decision:
 Case 1:21-cv-00703-AMD-LB Document 1 Filed 02/03/21 Page 16 of 18 PageID #: 16



                                                                                                             Page" 17

     Result(attach a copy ofthe court's opinion or order, if available);
                                                             N/A

     (3)Did you receive a hearing on your motion or petition?
         Ye;ZDnJ I
     (4)Did you app^ from the denial of your motion or petition?
         YeJ IncD
     (5)Ifyour answer to Question(d)(4)is "Yes," did you raise this issue in the appeal?
         YeQNalHI
     (6)If your answer to Question (d)(4) is "Yes," stale:
     Name and location ofthe court where die appeal was filed:

     Docket or case number (if you know):
     Date ofthe court's decision:
     Result(attach a copy ofthe court's opinion or order, if available):


     (7)If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




 (e) Other Remedies; Describe any other procedures (such as habeas corpus, administrative remedies, etc.)that
     you have used to exhaust your state remedies on Ground • —S t R t P nf Npw York                          Q
AppeaL.                                                                                           ^
Case 1:21-cv-00703-AMD-LB Document 1 Filed 02/03/21 Page 17 of 18 PageID #: 17




                                                                                                             Page 1


 18. TIMELINESS OF PETITION:If yourjudgment ofconviction became final over one year ago, you must
 explain why the one-year statute of limitations as contained in 28 U.S.C.§ 2244(d) does not bar your petition.'




  •The ABtittrrorism       Effective Death Penalty Act of 1996("AEDPA")aa contained in 28 U.S.C. § 2244(d)
  provides in part that:
      (1)A 1-year period ofIMtation shall apply to an application for a        of habe^
                                                                               of direct review orthe expiration ofthe

           S&rd'ate on wWch tapediment to filing an application created by State
           Constitution or laws ofthe United States is removed,ifthe applicant was prevented fi-om filmg by such
           rcfthe date on which the constitutional right asserted was initidly reco^ized by
           right has been newly recognized by the Supreme Court and made retroactively applicable to cases
           P)Sat™n'^Uch the factual predicate ofthe claim or claims presented could have been discovered .
       (2)Ttet^e
       fe^ecl to during                 ^1='^isapplication
                  pertinentjudgi^en?or claim               for State
                                                 pending shall not bepost-conviction
                                                                      counted towardoranyotherperiod
                                                                                                 uoUatei^ rewew under
                                                                                                     ofInmtation
       this subsection.
Case 1:21-cv-00703-AMD-LB Document 1 Filed 02/03/21 Page 18 of 18 PageID #: 18




                                                                                                              PageljQ


   Therefore, petitioner asks that the Court grant the following relief:
                                                                                 fItSnr-.fa'S

                             rA-                                                                     ^
   or any other relief to which petitioner may be entitled.



                                                               Signature of Attorney (if any)



   I declare(or certi^,verify, or state)under penally of perjury that the foregoing is^d corrert^d
    Petition for Writ ofHabeas Corpus was placed in the prison mailing system on                    ——3
                                                       (month, date, year).



    Executed (signed)on A^O—                                    (date).


                                                                Signature ofPetitioner


    If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing
    this petition.
